Citation Nr: 1020131	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-30 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board remanded the case in December 2009.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's active military service includes foreign 
service in the Republic of Vietnam from May 1968 to May 1969.

2.  The evidence of record does not demonstrate that the 
Veteran has a current diagnosis of diabetes mellitus, type 
II. 


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided substantially compliant notice in a December 
2005 letter.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess, 19 Vet. App. at 
473.

The August 2007 statement of the case and March 2010 
supplemental statement of the case provided the appellant 
with the relevant regulations for his service connection 
claims, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claims.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, multiple statements from 
the Veteran, VA outpatient treatment records, and assisted 
the Veteran in obtaining evidence.  Although the August 2005 
claim submitted by the Veteran identified a physician that 
diagnosed him with diabetes, the Veteran did not sign and 
return authorization forms providing consent for VA to obtain 
his private medical records, which were enclosed in the 
December 2005 notice letter sent to the Veteran.  Further, 
the Veteran did not submit the private treatment records.  
Pursuant to the December 2009 Board remand, the RO sent 
notice to the Veteran informing him that he must complete and 
return the enclosed authorization forms providing consent for 
VA to obtain his private medical records.  The evidence of 
record does not include a response from the Veteran or his 
representative regarding the requested authorization forms.  
In a March 2010 supplemental statement of the case, the RO 
notified the Veteran that attempts to obtain VA treatment 
records received negative responses.  

The Board notes that the Veteran has not been given a VA 
examination in connection with his claim.  The evidence of 
record does not show that the Veteran has a current diagnosis 
of diabetes mellitus, type II.  As such, the threshold for 
entitlement to an examination is not met for the Veteran's 
claim.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  

Discussion

The Veteran contends that his current diagnosis of diabetes 
mellitus, type II, is a result of his service in Vietnam, due 
to his exposure to Agent Orange.  

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic disorders, such as 
diabetes mellitus, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes) shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  


Notwithstanding the foregoing, regulations provide that 
service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, F. 3d. 
1039 (Fed. Cir. 1994).

The Veteran's Form DD 214 shows that he served in the 
Republic of Vietnam from May 1968 to May 1969.  As such, 
exposure to herbicides is presumed absent affirmative 
evidence establishing a contrary finding.  38 C.F.R. § 3.307 
(a)(6)(iii).  There exists no evidence to refute the 
Veteran's presumed exposure to herbicides.  Therefore, the 
Board finds that the Veteran's exposure to herbicides is 
presumed.

The evidence of record, however, does not demonstrate that 
the Veteran has a current diagnosis of diabetes mellitus.  
The Veteran's service treatment records, including his 
January 1968 induction physical examination and November 1970 
separation physical examination, contain no evidence of 
complaints, treatment, or diagnosis for diabetes mellitus.  
Further, there is no evidence of record documenting post-
service treatment or a diagnosis of diabetes mellitus, type 
II.  

Without a diagnosis of a current disability, the Veteran has 
failed to meet the critical first element of a service 
connection claim and as such, his claim must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for diabetes mellitus, type II, due to 
herbicide exposure is denied. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


